*255Order, Supreme Court, Bronx County (Barry Salman, J.), entered February 5, 2003, which granted defendants’ motion to transfer venue to Westchester County for consolidation with another action pending there, unanimously affirmed, with costs.
Consolidation is mandated by judicial economy where two lawsuits are intertwined with common questions of law and fact. These two actions arose out of the same partnership agreement, the parties to each possess knowledge and information relevant to the claim in the other, and the lists of potential witnesses in the two cases are almost identical (see Firequench, Inc. v Kaplan, 256 AD2d 213 [1998]). Moreover, the ultimate goal of both the Teitelbaum mortgage foreclosure suit herein and the partnership dispute pending in Westchester is the sale of the same property.
Absent exceptional circumstances involving the convenience of material witnesses, the venue of a consolidated action should be the county in which the first action was commenced (Mattia v Food Emporium, 259 AD2d 527 [1999]; cf. Lopez v Chaliwit, 268 AD2d 377 [2000])—in this case, Westchester County.
We have considered plaintiffs remaining arguments and find them to be without merit. Concur—Buckley, P.J., Nardelli, Andrias, Sullivan and Gonzalez, JJ.